EXHIBIT 99.1 AVX Corporation Announces Preliminary Second Quarter Results GREENVILLE, S.C. - October 26, 2011 AVX Corporation (NYSE: AVX) today reported preliminary unaudited results for the second quarter ended September 30, 2011. Chief Executive Officer and President, John Gilbertson, stated, “The margins during the quarter continued to hold up well across a broad market and product cross section even with weakness in the Distribution channel. Revenues in the quarter were constrained by the inventory bubble created by the disruption in Japan and the seasonal slowdown during the summer months.” Net sales were $404.8 million for the quarter and $841.2 million for the six months ended September 30, 2011.Net income for the quarter and six month period ended September 30, 2011 was $61.9 million, or $0.36 per diluted share, and $129.5 million, or $0.76 per diluted share, respectively. Chief Financial Officer, Kurt Cummings, stated, “We have continued to generate positive operating cash flows and make investments in critical materials and technology to serve our customers. The Company’s financial position remains exceptionally strong with cash, cash equivalents and short and long-term investments in securities of $1 billion and no debt at September 30, 2011.During the quarter, we paid $9.3 million of dividends to stockholders and spent $3 million to repurchase shares of AVX stock on the open market which are held as treasury stock.” AVX, headquartered in Greenville, South Carolina, is a leading manufacturer and supplier of a broad line of passive electronic components and related products. Please visit our website at www.avx.com. AVX CORPORATION Consolidated Condensed Statements of Income (unaudited) (in thousands, except per share data) Three Months Ended Six Months Ended September 30, September 30, Net sales $ Cost of sales Gross profit Selling, general & admin. expense Profit from operations Other income (expense) ) Income before income taxes Provision for taxes Net income $ Basic income per share $ Diluted income per share $ Weighted average common shares outstanding: Basic Diluted AVX CORPORATION Consolidated Condensed Balance Sheets (unaudited) (in thousands) March 31, September 30, Assets Cash and cash equivalents $ $ Short-term investments in securities Available-for-sale securities Accounts receivable, net Inventories Other current assets Total current assets Long-term investments in securities Long-term available-for-sale securities Property, plant and equipment, net Goodwill and other intangibles Other assets TOTAL ASSETS $ $ Liabilities and Stockholders' Equity Accounts payable $ $ Income taxes payable and accrued expenses Total current liabilities Other liabilities TOTAL LIABILITIES TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Contact: AVX Corporation, Greenville Kurt Cummings 864-967-9303 finance@avxus.com
